     Case 4:12-cv-03714 Document 161 Filed on 08/01/19 in TXSD Page 1 of 4



                          UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

                                        )   MDL 2185
                                        )   Case No. 4:10-md-02185
                                        )
                                        )   This Document Relates to Only The
                                        )   Following Individual Actions
                                        )
                                        )   No. 4:12-cv-1256 (cons.)
                                        )   No. 4:12-cv-1272
                                        )   No. 4:12-cv-2362 (cons.)
                                        )   No. 4:12-cv-3621
                                        )   No. 4:12-cv-3714
                                        )   No. 4:12-cv-3715
In re BP plc Securities Litigation      )   No. 4:13-cv-0069
                                        )   No. 4:13-cv-0129
                                        )   No. 4:13-cv-0517
                                        )   No. 4:13-cv-0887
                                        )   No. 4:13-cv-1044
                                        )   No. 4:13-cv-1393
                                        )   No. 4:13-cv-3397
                                        )   No. 4:14-cv-0457
                                        )   No. 4:14-cv-0980
                                        )   No. 4:14-cv-1065
                                        )   No. 4:14-cv-1085
                                        )   No. 4:14-cv-1068
                                        )   No. 4:14-cv-1072
                                        )   No. 4:14-cv-1073
                                        )   No. 4:14-cv-1075
                                        )   No. 4:14-cv-1087
                                        )   No. 4:14-cv-1279
                                        )   No. 4:14-cv-1280
                                        )   No. 4:14-cv-1281
                                        )   No. 4:14-cv-1418
                                        )


                        INDIVIDUAL ACTION PLAINTIFFS’
                    MOTION TO COMPEL DISCOVERY RESPONSES
     Case 4:12-cv-03714 Document 161 Filed on 08/01/19 in TXSD Page 2 of 4



       Pursuant to Fed. R. Civ. P. 29(b) and 37 and Civil L.R. 7.1, the Individual Action

Plaintiffs Steering Committee, on behalf of all Individual Action Plaintiffs in the above-

captioned actions (“Plaintiffs”),1 hereby respectfully moves for an Order compelling Defendants

named in the above-captioned actions (“Defendants”) to comply with the parties’ March 21,

2017 Letter Agreement and to: (1) provide within 10 days complete responses to Plaintiffs’

Interrogatories 1, 3, 9, and 11; (2) identify all custodians from the parallel ADS-only class case

for use in discovery in Plaintiffs’ lawsuits; (3) otherwise use Plaintiffs’ “Appendix C” custodians

list, as adjusted by any other custodians identified by items (1) and (2); (4) run Plaintiffs’

“Appendix B” searches as written on these custodians, on Defendants’ “central repository,” and

on any additional locations with potentially responsive documents, to produce all documents

regarding all direct communications between BP and Plaintiffs or their outside investment

managers, whether or not alleged in any complaint; and (5) run Plaintiffs’ “Appendix A”

searches as written on these custodians, on Defendants’ “central repository,” and on any

additional locations with potentially responsive documents, to produce all non-duplicative

documents regarding all misstatements alleged in Plaintiffs’ complaints, whether dismissed or

upheld as actionable, and whether or not alleged in the parallel ADS-only class action.

       The grounds for this motion are fully set forth in Plaintiffs’ accompanying Memorandum

of Law, and supported by the Declaration of Matthew L. Tuccillo, Esq. (“Tuccillo Decl.”), and

its exhibits filed contemporaneously herewith. For all the reasons set forth therein, Plaintiffs

respectfully request that their Motion be granted.



1
       Excluded are the Individual Action Plaintiffs who led the parallel ADS-only class action:
the DiNapoli Plaintiff (Case No. 4:14-cv-1083), Massachusetts Pension Reserves Plaintiff (Case
No. 4:14-cv-1084), and Ohio Plaintiffs (Case No. 4:12-cv-1837). While they have been kept
informed and are bound by the pertinent agreements and Court Orders, they have otherwise
minimized collaboration and have for the most part not shared class action work product.
                                                 2
    Case 4:12-cv-03714 Document 161 Filed on 08/01/19 in TXSD Page 3 of 4



Dated: July 31, 2019              Respectfully submitted,

                                  POMERANTZ LLP
                                  /s/ Matthew L. Tuccillo
                                  Jeremy A. Lieberman
                                  Matthew L. Tuccillo
                                  Jessica N. Dell
                                  Jennifer Banner Sobers
                                  600 Third Avenue, 20th Floor
                                  New York, NY 10016
                                  (212) 661-1100
                                  (212) 661-8665 (Fax)

                                  Individual Action Plaintiffs Steering Committee &
                                  Individual Action Plaintiffs’ Liaison Counsel

                                  KESSLER TOPAZ MELTZER & CHECK, LLP
                                  Geoffrey C. Jarvis
                                  Matthew Mustokoff
                                  Darren J. Check
                                  Gregory M. Castaldo
                                  Michelle M. Newcomer
                                  Margaret Mazzeo
                                  280 King of Prussia Road
                                  Radnor, PA 19087
                                  (610) 667-7706
                                  (610) 667-7056 (fax)

                                  KIRBY MCINERNEY LLP
                                  Daniel Hume
                                  Ira M. Press
                                  Meghan Summers
                                  Angela Farren
                                  825 Third Ave
                                  New York, NY 10022
                                  Tel: 212.371.6600
                                  Fax: 212.751.2540

                                  SPECTOR ROSEMAN & KODROFF, P.C.
                                  Robert M. Roseman
                                  2001 Market Street, Suite 3420
                                  Philadelphia, PA 19103
                                  Tel.: (215) 496.0300
                                  Fax: (215) 496.6611

                                  Individual Action Plaintiffs’ Steering Committee

                                      3
     Case 4:12-cv-03714 Document 161 Filed on 08/01/19 in TXSD Page 4 of 4




       CERTIFICATION PURSUANT TO FED. R. CIV. P. 37(a)(1) and LR7.1(D)
       Plaintiffs hereby certify that they have in good faith conferred with counsel for

Defendants in an unsuccessful effort to resolve the issues that are the subject of this Motion

without Court action. Prior to filing this Motion, Plaintiffs, through the Individual Action

Plaintiffs’ Liaison Counsel acting under the authority and supervision of the Individual Action

Plaintiffs’ Steering Committee, engaged in a lengthy meet-and-confer process with defense

counsel over 16 total months (12 months in 2016-2017 and four months in 2019), filed a motion

to compel in 2016 on the same issues, and withdrew it without prejudice in exchange for the

discovery obligations imposed on Defendants by the March 21, 2017 Letter Agreement, which

Defendants are now violating.     Plaintiffs’ more recent efforts in 2019 are detailed in the

accompanying Memorandum in §§I.-II. and in Tuccillo Decl. ¶¶4-40 and Exhs. A-GG thereto.




                                CERTIFICATE OF SERVICE

       I hereby certify that on August 1, 2019, a copy of the foregoing was served by me via

ECF notification on the counsel of record for all Defendants, with an email copy also sent to Mr.

Marc De Leeuw and Mr. Matthew Peller at Sullivan & Cromwell LLP.
                                                    /s/ Matthew L. Tuccillo
                                                    Matthew L. Tuccillo, Esq.

                                CERTIFICATE OF SERVICE

       I hereby certify that on August 1, 2019, a copy of the foregoing was served by me via

ECF notification on the counsel of record for all Defendants, with an email copy also sent to Mr.

Marc De Leeuw and Mr. Matthew Peller at Sullivan & Cromwell LLP.

                                                    /s/ Thomas G. Hoffman, Jr.
                                                    Thomas G. Hoffman, Jr.
                                                4
